


Exhibit 10.21
LINCOLN ELECTRIC HOLDINGS, INC.
2015 EQUITY AND INCENTIVE COMPENSATION PLAN
Restricted Stock Unit Agreement
WHEREAS, Lincoln Electric Holdings, Inc. (the “Company”) maintains the Company’s
2015 Equity and Incentive Compensation Plan, as may be amended from time to time
(the “Plan”), pursuant to which the Company may award Restricted Stock Units
(“RSUs”) to officers and certain key employees of the Company and its
Subsidiaries;
WHEREAS, the Grantee, whose name is set forth on the “Overview” tab on the
Morgan Stanley Stock Plan Connect portal, a secure third-party vendor website
used by the Company (to be referred to herein as the “Grant Summary”), is an
employee of the Company or one of its Subsidiaries;
WHEREAS, the Grantee was awarded RSUs under the Plan by the Compensation and
Executive Development Committee (the "Committee") of the Board of Directors (the
"Board") of the Company on the Date of Grant in 2016, as set forth on the Grant
Summary (the “Date of Grant”), and the execution of an Evidence of Award in the
form hereof (this "Agreement") has been authorized by a resolution of the
Committee duly adopted on such date.
NOW, THEREFORE, pursuant to the Plan and subject to the terms and conditions
thereof and the terms and conditions hereinafter set forth, the Company hereby
confirms to the Grantee the award of the number of RSUs set forth on the Grant
Summary.
1.
Definitions. Unless otherwise defined in this Agreement, terms used in this
Agreement, with initial capital letters will have the meanings assigned to them
in the Plan.

(a)
“Cause”: A termination for “Cause” shall mean that, prior to termination of
employment, the Grantee shall have:

(i)
been convicted of, or pleaded nolo contendere to, a criminal violation, in each
case, involving fraud, embezzlement or theft in connection with the Grantee’s
duties or in the course of the Grantee’s employment with the Company or any
Subsidiary (or the Successor, if applicable);

(ii)
committed intentional wrongful damage to property of the Company or any
Subsidiary (or the Successor, if applicable);

(iii)
committed intentional wrongful disclosure of secret processes or confidential
information of the Company or any Subsidiary (or the Successor, if applicable);
or

(iv)
committed intentional wrongful engagement in any of the activities set forth in
any confidentiality, non-competition or non-solicitation arrangement with the
Company (or the Successor, if applicable) to which the Grantee is a party;

and, in each case, any such act shall have been demonstrably and materially
harmful to the Company (or the Successor, if applicable). For purposes of this
Agreement, no act or failure to act on the part of the Grantee will be deemed
“intentional” if it was due primarily to an error in judgment or negligence, but
will be deemed “intentional” only if done or omitted to be done by the Grantee
not in good faith and without reasonable belief that the Grantee’s action or
omission was in the best interest of the Company (or the Successor, if
applicable).
(b)
“Deferred Compensation Plan” means the Lincoln Electric Holdings, Inc. 2005
Deferred Compensation Plan for Executives, as amended and restated.





--------------------------------------------------------------------------------




(c)
“Disabled”: The Committee shall determine, in its sole discretion, that a
Grantee is “Disabled” if the Grantee meets one of the following requirements:
(i) the Grantee is unable to engage in any substantial gainful activity by
reason of any medically determinable physical or mental impairment that can be
expected to result in death or can be expected to last for a continuous period
of not less than 12 months, (ii) the Grantee is, by reason of any medically
determinable physical or mental impairment that can be expected to result in
death or can be expected to last for a continuous period of not less than 12
months, receiving income replacement benefits for a period of not less than
three months under the Company’s accident and health or long-term disability
plan or any similar plan maintained by a third party, but excluding governmental
plans, or (iii) the Social Security Administration determines the Grantee to be
totally disabled.

(d)
“Distribution Date” means the date on which the Common Shares represented by
vested RSUs shall be distributed to the Grantee as specified in Section 8;
provided that, the Distribution Date for a Grantee who elects to defer the
distribution of his or her Common Shares pursuant to the Deferred Compensation
Plan will be governed by the Deferred Compensation Plan.

(e)
“Good Reason”: A termination “for Good Reason” shall mean the Grantee’s
termination of employment with the Successor as a result of the initial
occurrence, without the Grantee’s consent, of one or more of the following
events:

(i)
A material diminution in the Grantee’s base compensation;

(ii)
A material diminution in the Grantee’s authority, duties, or responsibilities;

(iii)
A material reduction in the Grantee’s opportunity regarding annual bonus,
incentive or other payment of compensation, in addition to base compensation,
made or to be made in regard to services rendered in any year or other period
pursuant to any bonus, incentive, profit-sharing, performance, discretionary pay
or similar agreement, policy, plan, program or arrangement (whether or not
funded) of the Successor;

(iv)
A material change in the geographic location at which the Grantee must perform
the services, which adds fifty (50) miles or more to the Grantee’s one-way daily
commute; and

(v)
Any other action or inaction that constitutes a material breach by the Company
of the Grantee’s employment agreement, if any, under which the Grantee provides
services.

Notwithstanding the foregoing, a termination of employment by the Grantee for
one of the reasons set forth in clauses (i) through (v) above will not
constitute “Good Reason” unless the Grantee provides, within 90 days of the
initial occurrence of such condition or conditions, written notice to the
Grantee’s employer of the existence of such condition or conditions and the
Grantee’s employer has not remedied such condition or conditions within 30 days
of the receipt of such notice.
(f)
“Replacement Award” means an award: (i) of the same type (e.g., time-based
restricted stock units) as the Replaced Award; (ii) that has a value at least
equal to the value of the Replaced Award; (iii) that relates to publicly traded
equity securities of the Company or its successor in the Change in Control or
another entity that is affiliated with the Company or its successor following
the Change in Control; (iv) if the Grantee holding the Replaced Award is subject
to U.S. federal income tax under the Code, the tax consequences of which to such
Grantee under the Code are not less favorable to such Grantee than the tax
consequences of the Replaced Award; and (v) the other terms and conditions of
which are not less favorable to the Grantee holding the Replaced Award than the
terms and conditions of the Replaced Award (including the provisions that would
apply in the event of a subsequent Change in Control). A Replacement Award may
be granted only to the extent it does not result in the Replaced Award or
Replacement Award failing to comply with or be exempt from Section 409A of the
Code. Without limiting the generality of the foregoing, the Replacement Award
may take the form





--------------------------------------------------------------------------------




of a continuation of the Replaced Award if the requirements of the two preceding
sentences are satisfied. The determination of whether the conditions of this
Section 1(f) are satisfied will be made by the Committee, as constituted
immediately before the Change in Control, in its sole discretion.
(g)
“Separation from Service” shall have the meaning given in Code Section 409A, and
references to employment termination or termination of employment in this
Agreement shall be deemed to refer to a Separation from Service. In accordance
with Treasury Regulation §1.409A-1(h)(1)(ii) (or any similar or successor
provisions), a Separation from Service shall be deemed to occur, without
limitation, if the Company and the Grantee reasonably anticipate that the level
of bona fide services the Grantee will perform after a certain date (whether as
an employee or as an independent contractor) will permanently decrease to less
than fifty percent (50%) of the average level of bona fide services provided in
the immediately preceding thirty-six (36) months.



2.
Issuance of RSUs. The RSUs covered by this Agreement shall be issued to the
Grantee effective upon the Date of Grant. Each RSU entitles the Grantee to
receive one Common Share upon the Grantee’s Distribution Date. The Grantee shall
not have the rights of a shareholder with respect to such RSUs, except as
provided in Section 10, provided that such RSUs, together with any additional
RSUs that the Grantee may become entitled to receive by virtue of a share
dividend, a merger or reorganization in which the Company is the surviving
corporation or any other change in capital structure, shall be subject to the
restrictions hereinafter set forth.

3.
Restrictions on Transfer of RSUs. Subject to Section 15 of the Plan, the RSUs
subject to this grant may not be sold, exchanged, assigned, transferred,
pledged, encumbered or otherwise disposed of by the Grantee, except to the
Company, until the Distribution Date; provided, however, that the Grantee’s
rights with respect to such RSUs may be transferred by will or pursuant to the
laws of descent and distribution. Any purported transfer or encumbrance in
violation of the provisions of this Section 3 shall be void, and the other party
to any such purported transaction shall not obtain any rights to or interest in
such RSUs or the underlying Common Shares. The Company in its sole discretion,
when and as permitted by the Plan, may waive the restrictions on transferability
with respect to all or a portion of the RSUs subject to this Agreement.

4.
Vesting of RSUs. Subject to the terms and conditions of Sections 5, 6 and 7
hereof, all of the RSUs covered by this Agreement shall become nonforfeitable
upon the Grantee remaining in the continuous employment of the Company or a
Subsidiary until the third anniversary of the Date of Grant.

5.
Effect of Change in Control. In the event a Change in Control occurs during the
Restriction Period, the RSUs covered by this Agreement shall become
nonforfeitable to the extent provided in this Section 5.

(a)
If the Grantee remains in the continuous employ of the Company or a Subsidiary
throughout the period beginning on the Date of Grant and ending on the date of a
Change in Control, the RSUs covered by this Agreement will become nonforfeitable
in full immediately prior to the Change in Control, except to the extent that a
Replacement Award is provided to the Grantee in accordance with Section 1(f) to
replace, adjust or continue the award of RSUs covered by this Agreement (the
“Replaced Award”). If a Replacement Award is provided, references to RSUs in
this Agreement shall be deemed to refer to the Replacement Award after the
Change in Control.

(b)
If, upon or after receiving a Replacement Award, the Grantee experiences a
termination of employment with the Company or a Subsidiary of the Company (or
any of their successors) (as applicable, the “Successor”) by reason of the
Grantee terminating employment for Good Reason or the Successor terminating
Grantee’s employment other than for Cause, in each case within a period of two
years after the Change in Control and during the remaining vesting





--------------------------------------------------------------------------------




period for the Replacement Award, the Replacement Award shall become immediately
nonforfeitable in full upon such termination.
(c)
If a Replacement Award is provided, notwithstanding anything in this Agreement
to the contrary, any outstanding RSUs that at the time of the Change in Control
are not subject to a “substantial risk of forfeiture” (within the meaning of
Section 409A of the Code) will be deemed to be nonforfeitable at the time of
such Change in Control and will be paid within 15 days of the Change in Control;
provided, however, that if such Change in Control would not qualify as a
permissible date of distribution under Section 409A(a)(2)(A) of the Code, and
the regulations thereunder, and where Section 409A of the Code applies to such
distribution, payment will be made on the date that would have otherwise applied
pursuant to Section 8.

6.
Effect of Death, Disability or Retirement.

(a)
The RSUs subject to this Agreement shall become immediately nonforfeitable in
full (i) upon the death of the Grantee while in the employment of the Company or
any Subsidiary, or (ii) if the Grantee’s employment with the Company or any
Subsidiary should terminate as a result of the Grantee becoming Disabled.

(b)
If the Grantee terminates employment with the Company or any Subsidiary after
the Grantee’s normal retirement date (as determined under The Lincoln Electric
Company Retirement Annuity Program, whether or not the Grantee participates in
that program), but prior to the vesting provided in Section 4 hereof, only a pro
rata portion of the RSUs (rounded down to the nearest whole Common Share)
subject to this Agreement, based on the Grantee’s length of employment during
the three-year vesting period, shall immediately vest, and the remaining portion
of the RSUs will be forfeited upon such termination.

7.
Effect of Termination of Employment and Effect of Competitive Conduct.

(a)
In the event that the Grantee’s employment shall terminate in a manner other
than any specified in Section 5 or Section 6 hereof, the Grantee shall forfeit
any RSUs that have not become nonforfeitable at the time of such termination;
provided, however, that the Board upon recommendation of the Committee may order
that part or all of such RSUs become nonforfeitable.

(b)
Notwithstanding anything in this Agreement to the contrary, unless otherwise
determined by the Company, if the Grantee, either during employment by the
Company or a Subsidiary or within six (6) months after termination of such
employment, (i) shall become an employee of a competitor of the Company or a
Subsidiary or (ii) shall engage in any other conduct that is competitive with
the Company or a Subsidiary, in each case as reasonably determined by the
Company (“Competition”), then, at the time of such Company determination, the
Grantee shall forfeit any RSUs that have not become nonforfeitable. In addition,
if the Company shall so determine, the Grantee shall, promptly upon notice of
such determination, (x) return to the Company all the Common Shares that the
Grantee has not disposed of that were issued in payment of RSUs that became
nonforfeitable pursuant to this Agreement, including amounts the Grantee elected
to defer under Section 9 hereof, within a period of one (1) year prior to the
date of the commencement of such Competition if the Grantee is an employee of
the Company or a Subsidiary, or within a period of one (1) year prior to
termination of employment with the Company or a Subsidiary if the Grantee is no
longer an employee of the Company or a Subsidiary, and (y) with respect to any
Common Shares so issued in payment of RSUs pursuant to this Agreement, that the
Grantee has disposed of, including amounts the Grantee elected to defer under
Section 9 hereof, pay to the Company in cash the aggregate Market Value per
Share of those Common Shares on the Distribution Date, in each case as
reasonably determined by the Company. To the extent that such amounts are not
promptly paid to the Company, the Company may set off the amounts so payable to
it against any amounts (other than amounts of non-qualified deferred
compensation as so defined under Section 409A of





--------------------------------------------------------------------------------




the Code) that may be owing from time to time by the Company or a Subsidiary to
the Grantee, whether as wages or vacation pay or in the form of any other
benefit or for any other reason.
8.
Time of Payment of RSUs.

(a)
With respect to RSUs (or any portion of RSUs) that constitute deferred
compensation within the meaning of Section 409A of the Code (after taking into
account any applicable exemptions from Section 409A of the Code), on each of the
earlier of the following dates (i.e., within 15 days of such date), payment for
such RSUs, if any, that are vested as of such date as determined in accordance
with Section 409A of the Code (less any RSUs which became vested and were paid
on an earlier date) shall be made:

(i)
on the vesting date specified in Section 4;

(ii)
on the date of the Grantee’s death;

(iii)
on the date the Grantee experiences a separation from service with the Company
(determined in accordance with Section 409A of the Code); provided, however,
that if the Grantee on the date of separation from service is a “specified
employee” (within the meaning of Section 409A of the Code determined using the
identification methodology selected by the Company from time to time), payment
for the RSUs will be made on the tenth business day of the seventh month after
the date of the Grantee’s separation from service or, if earlier, the date of
the Grantee’s death; and

(iv)
on the date of a change in the ownership or effective control of the Company, or
a change in the ownership of a substantial portion of the assets of the Company
(each within the meaning of Section 409A of the Code).

(b)
With respect to RSUs (or any portion of RSUs) that do not constitute deferred
compensation within the meaning of Section 409A of the Code (after taking into
account any applicable exemptions from Section 409A of the Code), payment for
such RSUs shall be made within 60 days of the date on which such RSUs become
nonforfeitable and in all events within the 2½ month short-term deferral period
specified in Treasury Regulation § 1.409A-1(b)(4).

9.
Deferral of RSUs. The Grantee may elect to defer receipt of the Common Shares
underlying the RSUs subject to this Agreement beyond the vesting date in Section
4 above, pursuant to and in accordance with the terms of the Deferred
Compensation Plan.

10.
Dividend Equivalents and Other Rights.

(a)
Except as provided in this Section, the Grantee shall not have any of the rights
of a shareholder with respect to the RSUs covered by this Agreement; provided,
however, that any additional Common Shares, share rights or other securities
that the Grantee may become entitled to receive pursuant to a stock dividend,
stock split, combination of shares, recapitalization, merger, consolidation,
separation or reorganization or any other change in the capital structure of the
Company shall be subject to the same restrictions as the RSUs covered by this
Agreement.

(b)
The Grantee shall have the right to receive dividend equivalents with respect to
the Common Shares underlying the RSUs on a deferred basis and contingent on
vesting of the RSUs. Dividend equivalents on the RSUs covered by this Agreement
shall be sequestered by the Company from and after the Date of Grant until the
Distribution Date, whereupon such dividend equivalents shall be paid to the
Grantee in the form of cash to the extent such dividend equivalents are
attributable to RSUs that have become nonforfeitable. To the extent that RSUs
covered by this Agreement are forfeited pursuant to Section 7 hereof, all the
dividend equivalents sequestered with respect to such RSUs shall also be
forfeited. No interest shall be payable with respect to any such dividend
equivalents.

(c)
Under no circumstances, will the Company distribute dividend equivalents paid on
RSUs until the Grantee’s Distribution Date. The Grantee will not be entitled to
vote the Common Shares underlying the RSUs until after the Distribution Date.





--------------------------------------------------------------------------------




(d)
Notwithstanding anything to the contrary in this Section 10, to the extent that
any of the RSUs vest pursuant to this Agreement and the Grantee elects pursuant
to Section 9 to defer receipt of the Common Shares underlying the RSUs beyond
such vesting date in accordance with the terms of the Deferred Compensation
Plan, then the right to receive dividend equivalents thereafter will be governed
by the Deferred Compensation Plan from and after such vesting date.

11.
Withholding Taxes. No later than the date as of which an amount first becomes
includible in the gross income of the Grantee for applicable income tax purposes
with respect to the RSUs evidenced by this Agreement, the Grantee shall pay to
the Company, or make arrangements satisfactory to the Committee regarding the
payment of, any federal, state local or foreign taxes of any kind required by
law to be withheld with respect to such amount. Unless otherwise determined by
the Committee, the Grantee may elect to have the minimum required withholding
obligations may be settled with Common Shares, including Common Shares that are
payable to Grantee upon vesting of RSUs under this Agreement. The obligations of
the Company under this Agreement shall be conditional on such payment or
arrangements and the Company shall, to the extent permitted by law, have the
right to deduct any such taxes from any payment of any kind otherwise due to the
Grantee.

12.
No Right to Employment. This award of RSUs is a voluntary, discretionary bonus
being made on a one-time basis and it does not constitute a commitment to make
any future awards. This award and any payments made hereunder will not be
considered salary or other compensation for purposes of any severance pay or
similar allowance, except as otherwise required by law. The Plan and this
Agreement will not confer upon the Grantee any right with respect to the
continuance of employment or other service with the Company or any Subsidiary
and will not interfere in any way with any right that the Company or any
Subsidiary would otherwise have to terminate any employment or other service of
the Grantee at any time. For purposes of this Agreement, the continuous employ
of the Grantee with the Company or a Subsidiary shall not be deemed interrupted,
and the Grantee shall not be deemed to have ceased to be an employee of the
Company or any Subsidiary, by reason of (A) the transfer of his or her
employment among the Company and any Subsidiary or (B) an approved leave of
absence.

13.
Relation to Other Benefits. Any economic or other benefit to the Grantee under
this Agreement or the Plan will not be taken into account in determining any
benefits to which the Grantee may be entitled under any profit-sharing,
retirement or other benefit or compensation plan maintained by the Company or a
Subsidiary and will not affect the amount of any life insurance coverage
available to any beneficiary under any life insurance plan covering employees of
the Company or a Subsidiary.

14.
Agreement Subject to the Plan. The RSUs evidenced by this Agreement and all of
the terms and conditions hereof are subject to all of the terms and conditions
of the Plan. In the event of any inconsistency between this Agreement and the
Plan, the terms of the Plan will govern.

15.
Data Privacy.

(a)
The Grantee hereby explicitly and unambiguously consents to the collection, use
and transfer, in electronic or other form, of the Grantee’s personal data as
described in this document by and among, as applicable, the Grantee’s employer
(the “Employer”), and the Company and its Subsidiaries for the exclusive purpose
of implementing, administering and managing the Grantee’s participation in the
Plan.

(b)
The Grantee understands that the Company, its Subsidiaries and the Employer hold
certain personal information about the Grantee, including, but not limited to,
name, home address and telephone number, date of birth, social security or
insurance number or other identification number, salary, nationality, job title,
any Common Shares or directorships held in the Company, details of all RSUs or
any other entitlement to Common Shares awarded, canceled, purchased, exercised,
vested, unvested or outstanding in the Grantee’s favor for the purpose of
implementing, managing and administering the Plan (“Data”).





--------------------------------------------------------------------------------




(c)
The Grantee understands that the Data may be transferred to any third parties
assisting in the implementation, administration and management of the Plan, that
these recipients may be located in the Grantee’s country or elsewhere (in
particular the United States), including outside the European Economic Area (if
applicable), and that the recipient country (e.g., the United States) may have
different data privacy laws and protections than the Grantee’s country. The
Grantee understands that the Grantee may request a list with the names and
addresses of any potential recipients of the Data by contacting the local human
resources representative. The Grantee authorizes the Company, Morgan Stanley
Smith Barney, LLC and any other possible recipients to receive, possess, use,
retain and transfer the Data, in electronic or other form, for the purposes of
implementing, administering and managing the Grantee’s participation in the
Plan, including any requisite transfer of such Data, as may be required to a
broker or other third party with whom the Grantee may elect to deposit any
Common Shares acquired under the Plan. The Grantee understands that Data will be
held only as long as is necessary to implement, administer and manage
participation in the Plan. The Grantee understands that he or she may, at any
time, view Data, request additional information about the storage and processing
of the Data, require any necessary amendments to the Data or refuse or withdraw
the consents herein, in any case without cost, by contacting the local human
resources representative in writing. The Grantee understands that refusing or
withdrawing consent may affect the Grantee’s ability to participate in the Plan.
For more information on the consequences of refusing to consent or withdrawing
consent, the Grantee understands that he or she may contact his or her local
human resources representative.

16.
Amendments. Any amendment to the Plan shall be deemed to be an amendment to this
Agreement to the extent that the amendment is applicable hereto; provided,
however, that no amendment shall adversely affect the rights of the Grantee with
respect to RSUs without the Grantee’s consent.

17.
Severability. In the event that one or more of the provisions of this Agreement
shall be invalidated for any reason by a court of competent jurisdiction, any
provision so invalidated will be deemed to be separable from the other
provisions hereof, and the remaining provisions hereof will continue to be valid
and fully enforceable.

18.
Governing Law/Venue. This Agreement is made under, and will be construed in
accordance with, the internal substantive laws of the State of Ohio. All legal
actions or proceedings relating to this Agreement shall be brought exclusively
in the U.S. District Court for the Northern District of Ohio, Eastern Division
or the Cuyahoga County Court of Common Pleas, located in Cuyahoga County, Ohio.

19.
Employment Agreement. The grant of the RSUs under this Agreement is contingent
upon the Grantee having executed the most recent version of the Company’s
Employment Agreement and having returned it to the Company.

20.
RSUs Subject to the Company’s Recovery of Funds Policy. Notwithstanding anything
in this Agreement to the contrary, the RSUs covered by this Agreement shall be
subject to the Company’s Recovery of Funds Policy (or similar clawback policy),
as it may be in effect from time to time, including, without limitation, to
implement Section 10D of the Exchange Act and any applicable rules or
regulations issued by the U.S. Securities and Exchange Commission or any
national securities exchange or national securities association on which the
Common Shares may be traded.

21.
Code Section 409A. To the extent applicable, it is intended that this Agreement
be designed and operated within the requirements of Section 409A of the Code
(including any applicable exemptions) and, in the event of any inconsistency
between any provision of this Agreement or the Plan and Section 409A of the
Code, the provisions of Section 409A of the Code shall control. Any provision in
the Plan or this Agreement that is determined to violate the requirements of
Section 409A of the Code shall be void and without effect until amended to
comply with Section 409A of the Code (which amendment may be retroactive to the
extent permitted by Section 409A of the Code and may be made





--------------------------------------------------------------------------------




by the Company without the consent of the Grantee). Any provision that is
required by Section 409A of the Code to appear in the Agreement that is not
expressly set forth herein shall be deemed to be set forth herein, and the
Agreement shall be administered in all respects as if such provision was
expressly set forth herein. Any reference in the Agreement to Section 409A of
the Code or a Treasury Regulation section shall be deemed to include any similar
or successor provisions thereto.
22.
Electronic Delivery. The Company may, in its sole discretion, deliver any
documents related to the RSUs and Grantee’s participation in the Plan, or future
awards that may be granted under the Plan, by electronic means or request
Grantee’s consent to participate in the Plan by electronic means. Grantee hereby
consents to receive such documents by electronic delivery and, if requested,
agrees to participate in the Plan through an on-line or electronic system
established and maintained by the Company or another third party designated by
the Company.

23.
Appendix. Notwithstanding any provisions in this Agreement, the grant of RSUs is
also subject to the special terms and conditions set forth in Appendix A to this
Agreement for Grantee’s country. Moreover, if Grantee relocates to one of the
countries included in the Appendix A, the special terms and conditions for such
country will apply to Grantee, to the extent the Company determines that the
application of such terms and conditions are necessary or advisable in order to
comply with local law or facilitate the administration of the Plan. Appendix A
constitutes part of this Agreement.

The Grantee hereby acknowledges receipt of this Agreement and accepts the right
to receive the RSUs evidenced hereby subject to the terms and conditions of the
Plan and the terms and conditions herein above set forth and represents that he
or she understands the acceptance of this Agreement through an on-line or
electronic system, if applicable, carries the same legal significance as if he
or she manually signed this Agreement.
THIS AGREEMENT is executed in the name and on behalf of the Company on the Date
of Grant as set forth in the Grant Summary.
 
LINCOLN ELECTRIC HOLDINGS, INC.
 
 
 
Christopher L. Mapes
Chairman, President and Chief Executive Officer







--------------------------------------------------------------------------------




APPENDIX A




COUNTRY SPECIFIC
SPECIAL TERMS AND CONDITIONS OF
LINCOLN ELECTRICAL HOLDINGS, INC.
RESTRICTED STOCK UNIT AGREEMENT (OFFICER)
FOR INTERNATIONAL GRANTS








TERMS AND CONDITIONS
This Appendix A, which is part of the Lincoln Electric Holdings, Inc. Restricted
Stock Unit Agreement (Officer) (the “Agreement”), contains additional terms and
conditions of the Agreement that will apply to Grantee if he or she resides in
one of the countries listed below. Capitalized terms used but not defined herein
have the same meanings assigned to them in the Lincoln Electric Holdings, Inc.
2015 Equity and Incentive Compensation Plan, as may be amended from time to time
(the “Plan”), and/or the Agreement.
The information is based on laws in effect in the respective countries as of
January 2016. Such laws are often complex and change frequently. As a result,
the Company strongly recommends that the Grantee not rely on the information in
this Appendix A as the only source of information relating to the consequences
of his or her participation in the Plan because the information may be out of
date at the time that the Grantee vests in the Restricted Stock Units or sell
Common Shares acquired under the Plan.
In addition, the information contained herein is general in nature and may not
apply to the Grantee’s particular situation, and the Company is not in a
position to assure the Grantees of a particular result. Accordingly, the Grantee
is advised to seek appropriate professional advice as to how the relevant laws
in his or her country may apply to the Grantee’s situation.
Finally, if the Grantee is a citizen or resident, or is considered a resident,
of a country other than the one in which he or she is currently working, or
transferred employment after the Restricted Stock Units were granted to him or
her, the information contained herein may not be applicable. In addition, the
Company shall, in its sole discretion, determine to what extent the additional
terms and conditions included herein will apply to you under these
circumstances.
GERMANY
There are no country-specific provisions for Germany.
UNITED STATES
The words “six (6) months” are replaced with the following in the first sentence
of Subsection (b) of Section 7, Effect of Employment and Effect of Competitive
Conduct, of the Agreement.
“two (2) years”






